Matter of Dudley v Annucci (2019 NY Slip Op 00656)





Matter of Dudley v Annucci


2019 NY Slip Op 00656


Decided on January 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 31, 2019

526853

[*1]In the Matter of LATIFF DUDLEY, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: January 4, 2019

Before: Egan Jr., J.P., Lynch, Mulvey, Aarons and Pritzker, JJ.


Latiff Dudley, Gouverneur, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III prison disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record, and the mandatory $5 surcharge was not taken out of petitioner's inmate account. The record establishes that the penalty imposed included loss of good time, and, although not referenced in the Attorney General's letter, we note that the loss of three months of good time incurred by petitioner as a result of the determination should be restored (see Matter of Dallas v Annucci, 160 AD3d 1325, 1325 [2018]; Matter of Harrison v Annucci, 159 AD3d 1255, 1256 [2018]). Given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Brown v Fischer, 148 AD3d 1383, 1384 [2017]). As the record reflects that petitioner had paid a reduced filing fee of $15 and he has requested reimbursement thereof, we grant petitioner's request for that amount.
Egan Jr., J.P., Lynch, Mulvey, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.